DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 12/11/2020, the status of the claims are: claims 1-8, 10-18, and 23-25, are pending; claims 9, and 19-22 have been cancelled; and claims 3-8, 10, 12, 17, and 25, have been cancelled.

Allowable Subject Matter
Claims 1-8, 10-18, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques the disclosure relates to techniques of paging5 occasion burst handling for robust paging decoding and UE power saving, in particular in 5G RRC_IDLE (Radio Resource Control Idle) mode. 
Each of the Independent claims 1, 23, and 25, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
A prior art reference Selvaganapathy et al. (US 2021/0337507 A1) discloses methods, apparatuses, and computer software products for paging, the method comprises: dividing paging occasions within at least one discontinuous reception cycles or within a paging time window of an extended discontinuous reception cycle into 
While the disclosure teaches selecting a paging occasion for a UE from a group of paging occasions, the disclosure does not teach, suggest, or render obvious:
“selecting a candidate set of paging occasions from the burst of paging occasion based on a predetermined priority metric with respect to the reference signals; and
setting a power switching pattern of the RF circuitry based on the selected candidate set of paging occasions”.
That is, the disclosure of Selvaganapathy does not disclose and render obvious each and every limitation of the claims, and thus the claims are considered to be in condition for allowance. 
An additional prior art reference, Olivier et al. (GB 2577316 A) discloses Methods are disclosed for paging mobile devices (eMTC) in a cellular network with discontinuous reception (DRX). Values used for parameters defining DRX cycles and paging opportunities may be defined to ensure sufficient opportunities and time for repetitions. Methods include configuring the cellular network to transmit a paging message starting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411